 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 448 
In the House of Representatives, U. S.,

May 18, 2009
 
RESOLUTION 
Congratulating the University of California, Davis, for a century as a premier public research university and one of our Nation’s finest institutions of higher education. 
 
 
Whereas the University of California, Davis (UC Davis), was authorized by Governor George Pardee in 1905 as an agricultural research campus and opened its doors to students in 1908; 
Whereas UC Davis became a full University of California campus in 1959; 
Whereas UC Davis has since expanded its student body to more than 30,000 students, and its academic offerings to more than 100 undergraduate majors, 87 graduate programs, and 6 professional schools including education, law, management, medicine, nursing, and veterinary medicine; 
Whereas UC Davis—true to its land-grant mission—has in a century touched everything that matters to us as human beings, from our health to the economy, to what we eat and drink, to how we experience and interpret life; 
Whereas UC Davis scientists and alumni have transformed agriculture to the benefit of California and the world; 
Whereas the UC Davis art program has influenced the course of art history and brought critical attention to artists in California; 
Whereas UC Davis scientists have helped to protect Lake Tahoe, Mono Lake, and other environmental treasures; 
Whereas the UC Davis Medical Center is a top research hospital that also serves as the primary acute-care and trauma center for 6,000,000 people in the region; 
Whereas UC Davis research and instruction has fueled the growth of the $45,000,000,000-a-year California wine industry and provided worldwide leadership and innovation in enology and viticulture; 
Whereas from its earliest days UC Davis has hosted international scholars, and currently ranks in the top 5 of all American universities for number of international scholars; 
Whereas the often-overlapping and collaborating communities of UC Davis and the City of Davis have forged innovations in environmental housing and bicycle transportation; 
Whereas the UC Davis athletics program is as notable for its athletic accomplishments—including a national record for football league championships and a Division II national championship in basketball—as well as for the academic accomplishments of its athletes, which include 3 National Collegiate Athletic Association Woman of the Year award winners; 
Whereas UC Davis has 186,000 alumni who make an impact in communities worldwide—and in space—and include UNICEF Director, Ann Veneman, former Treasurer of the United States, Anna Escobedo Cabral, former California State Superintendent of Public Instruction, Delaine Eastin, renowned celebrity chef, Martin Yan, and NASA astronauts, Steve Robinson and Tracy Caldwell; 
Whereas UC Davis professors and researchers have achieved accomplishments from determining the age of the solar system to identifying and neutralizing numerous diseases; 
Whereas UC Davis professors, graduate students and researchers annually generate more than $500,000,000 in research funding, which is translated into scientific breakthroughs, medical cures, industrial innovations and other benefits to civilization; 
Whereas UC Davis undergraduates—who hail from across the State and represent every race and economic class—are California’s top young students and future leaders; and 
Whereas UC Davis continues to serve California in new and vital ways, through such new facilities as the Betty Irene Moore School of Nursing, the Robert Mondavi Institute for Wine and Food Science, the Tahoe Environmental Research Center, and the expansion of its emergency medical facilities and its schools of law and management: Now, therefore, be it  
 
That the House of Representatives— 
(1)congratulates the University of California, Davis, for 100 successful years of providing superb educational opportunities for California; 
(2)recognizes the incredible range of accomplishments by the faculty, staff, students, and alumni of the University of California, Davis, across the whole range of human endeavor; and 
(3)thanks the University of California, Davis, for its contribution to the betterment of our communities, our State, and our Nation. 
 
Lorraine C. Miller,Clerk.
